Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that he was denied his constitutional right to the effective assistance of counsel (see, US Const 6th, 14th Amends; NY Const, art I, § 6). Upon our review of the record, we are satisfied that defendant’s attorney provided meaningful representation (see, People v Baldi, 54 NY2d 137).
Defendant knowingly, intelligently and voluntarily waived his right to challenge on appeal the propriety of the suppression court’s ruling on the Wade issue (see, People v Seaberg, 74 NY2d 1). Were we to address that issue, we would find that the court properly denied defendant’s motion to suppress showup and in-court identification testimony because the showup procedures employed were not unduly suggestive (see, *981People v Love, 57 NY2d 1023; People v Burns, 133 AD2d 642, lv denied 70 NY2d 873). Furthermore, the record does not demonstrate that a simultaneous identification was made while defendant was seated in a police car and thus, defendant’s argument regarding that issue lacks merit. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J.— Robbery, 1st Degree.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.